ORDER

PER CURIAM.
Husband appeals from the trial court’s judgment denying his motion to modify the support and maintenance provisions of a dissolution decree. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). No jurisprudential purpose would be served by a written opinion.
Husband’s motion to strike wife’s brief is denied.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).